DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-24 are drawn to “an article of manufacture” that is ultimately dependent on the cell population claimed in claim 1. It is unclear what, exactly, the Applicant is trying to claim by limiting the cell population to “an article of manufacture.” Furthermore, the instant specification does not further define how one is supposed to interpret the limitation, and how it would apply to the cell population of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the 35 USC 112(b) rejection above, it is unclear how “an article of manufacture” is supposed to be interpreted. Since there is no clear definition for this limitation found in the specification, it does not appear to affect the scope of the independent claim, and thusly does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, et al (US Pat. 7,622,108 [IDS Reference]) and Guo, et al (Cellular Reprogramming, 12, 529-541, 2010). Collins discusses, in detail, the claimed multi-lineage progenitor cells (MLPC). See column 1, lines 15-18. Collins indicates that these cells can hybridize, to form a hybrid cell, but it is unclear if any of the explicitly mentioned hybrid cells were formed with a primary somatic cell. See column 25, lines 17-40.
Guo provides for cell hybrids of embryonic stem cells and the primary somatic cell-line: hepatocytes. See page 529, “Abstract” section. Based upon the instant specification, the stem cells of Guo are different than the claimed MLPCs, in that the MLPCs are multilineage cells derived from cord blood, whereas Guo teaches embryonic stem cells. See Collins, column 2, lines 30 and 31. However, it is important to note that Collins indicates that these cells are capable of differentiating into any of the three germ-layers, much like their embryonic stem cell counterparts. See Collins, column 1, lines 62-67; column 2, lines 21-29. As such, it would be reasonable to assert that the cells of Collins can be considered obvious variants of the stem cells of Guo. Furthermore, as discussed above, Collins indicates that the cells can be hybridized with other cell-lines, providing the ordinary artisan with an expectation that the cells of Collins could be hybridized with other cell-lines.
Since Guo shows that embryonic stem cells can hybridize with primary somatic cells, and since Collins shows that MLPCs are obvious variants of the embryonic stem cells of Guo and capable of hybridization with other cell-lines, there would be a reasonable expectation that the MLPCs of Collins could be hybridized with hepatocytes, by using the methods stated by Guo.
With respect to claims 1 and 2, although it is unclear if any of the examples provided by Collins shows a hybrid of MLPCs and primary somatic cells, the combination of Collins and Guo fulfills all of the claim limitations.
With respect to claim 3, Collins indicates that the MLPCs can have enhanced expression for TERT (telomerase reverse transcriptase). See column 3, line 39.
With respect to claim 4, Guo teaches the hybridization of hepatocytes with a cell that is an obvious variant of the cell disclosed by Collins.
With respect to claim 5, throughout Example 12 of Collins, it is noted that the cells fused with the MLPCs had biological activity of the fused cell.
With respect to claim 6, Guo notes that the fusion cells have stem cell-like self-renewal. See page 539, left column, last paragraph.
With respect to claim 7, both Collins and Guo provide for relatively routine culture media that include the claimed ingredients; Collins uses many of these ingredients in cultures that involve hepatocyte generation and expansion. See Collins, column 15, lines 17-27; Guo, page 530, “Human ESCI culture” section.
With respect to claim 9, since the cell-line can theoretically be derived from the information presented in Collins and Guo, and through the lens of the ordinary artisan, there is no reference that would explicitly teach what these theoretical cells would be positive for. However, since the combination of Collins and Guo would provide for the claimed cell-line, these cells must be positive for the claimed markers and biomolecules.
With respect to claims 10 and 11, Collins teaches the same cryopreservatives. See column 2, line 6; column 4, lines 24-29.
With respect to claim 12, Collins teaches the MLPC-line, while Guo teaches the same hybridization method, utilizing polyethylene glycol. See page 531, “Generation of hESC hybrids” section.
With respect to claim 13, Guo teaches testing the hybrid cells for features of the hybridized somatic cell. See page 530, “Immunochemistry of hESC hybrids” section.
With respect to claim 14, Guo teaches hepatocytes.
With respect to claims 15-17, since the cell-line can theoretically be derived from the information presented in Collins and Guo, and through the lens of the ordinary artisan, there is no reference that would explicitly teach what these theoretical cells would be positive for. However, since the combination of Collins and Guo would provide for the claimed cell-line, it would be obvious to test for the claimed markers and biomolecules, in order to confirm the hybridization of the cells.
With respect to claims 18 and 19, Guo provides a hepatocyte culture medium that overlaps with the claimed medium, wherein Guo expands cells on collagen coated plates. See page 530, right column, first [incomplete] paragraph. Although Guo does not explicitly use this to expand the hybrid cells, collagen coated dishes with defined medium is an industry-standard for the expansion of expandable cell-lines and would be obvious to the ordinary artisan.
With respect to claim 20, since the cell-line can theoretically be derived from the information presented in Collins and Guo, and through the lens of the ordinary artisan, there is no reference that would explicitly teach what these theoretical cells would be positive for. However, since the combination of Collins and Guo would provide for the claimed cell-line, it would be obvious to test for the claimed markers and biomolecules, in order to confirm the hybridization of the cells.
With respect to claims 21-23, although it would be obvious to the ordinary artisan, Collins states that the cells can be placed within a container, like a vial or bag. See column 4, lines 33 and 34.
With respect to claim 24, Collins teaches cryopreservation of the cells. See column 2, line 6. Cryopreservation is an industry-standard for the long term storage of cells, and would be obvious to the ordinary artisan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vassilopoulos, et al (Current Opinions in Genetics & Development, 13, 480-485, 2003) provides a review of cell-fusion technologies; Kitakaze, et al (PGPub 2011/0110903) provides for methods of fusing stem cells and somatic cells; Cohenford, et al (PGPub 2006/0084167) provides for methods of forming hybrid cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651